Exhibit 10.1

SECURE POINT TECHNOLOGIES, INC.
c/o Richard Anslow, Esq.
Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105




January 5, 2017

Mr. Christopher Roberts
1014 Priory Place
McLean, VA 22101

Re:

Services Agreement

Dear Mr. Roberts:

This letter agreement (this “Agreement”) sets forth the terms and conditions
whereby you agree to provide certain services to Secure Point Technologies, Inc.
(f/k/a Implant Sciences Corporation) (the “Company”) and its subsidiaries.

1.

SERVICES.

(a)

The Company hereby engages you, and you hereby accept such engagement, as an
independent contractor to provide certain services to the Company and its
subsidiaries on the terms and conditions set forth in this Agreement.
 Specifically, you will provide financial and accounting and business strategy
services (the “Services”) to the Company and its subsidiaries, including
assisting with the preparation and compilation of the consolidated financial
statements of the Company and its subsidiaries and its reports filed with the
U.S. Securities & Exchange Commission and any stock exchange on which the
Company’s securities are listed, assisting with any financial and accounting due
diligence investigation for any potential acquisitions by the Company, and to
generally assist with other financial, accounting and business strategy matters.

(b)

The Company shall not control the manner or means by which you perform the
Services, including the time and place you perform the Services.  You shall
furnish, at your own expense, the equipment, supplies, and other materials used
to perform the Services. The Company shall provide you with access to its
premises and equipment to the extent necessary for the performance of the
Services.

(c)

Your primary contact for the Services and other matters under this Agreement
will be the Company’s President, currently Robert Liscouski, who will have
authority on behalf of the Company to make all determinations and take all
actions on behalf of the Company under this Agreement.

2.

TERMINATION.  This Agreement may be terminated by either party at will, for any
reason or no reason, on fourteen (14) days’ prior written notice.  Each party’s
obligations under this Agreement, including your obligations under including
Sections 5, 7 and 9 and the Company’s payment obligations, shall survive the
termination of this Agreement, regardless of the manner or nature of such
termination, and shall be binding upon each party and its heirs, executors,
administrators and successors.  The termination of this Agreement and the
expiration of any restricted periods under this Agreement that apply thereafter
will not relieve a party of any obligation or liability arising from any breach
by such party of this Agreement during the term or such restricted period.  











--------------------------------------------------------------------------------



3.

FEES AND EXPENSES.  As full compensation for the Services, the Company shall pay
you fees of One Hundred Fifty U.S. Dollars ($150.00) per hour (the “Fees”).  You
acknowledge that you will receive an IRS Form 1099-MISC from the Company, and
that you shall be solely responsible for all federal, state, and local taxes on
all fees paid under this Agreement.  The Company agrees to reimburse you for
your reasonable documented out-of-pocket travel and meal expenses incurred in
connection with the provision of the Services hereunder and that are approved in
advance by the Company (the “Expenses”).  The Company shall pay all undisputed
Fees and Expenses within twenty (20) days after the Company’s receipt of an
invoice submitted by you.

4.

RELATIONSHIP OF THE PARTIES.  You are an independent contractor of the Company,
and this Agreement shall not be construed to create any association,
partnership, joint venture, employee, or agency relationship between you and the
Company for any purpose.  You have no authority (and shall not hold yourself out
as having authority) to bind the Company and you shall not make any agreements
or representations on the Company’s behalf without the Company’s prior written
consent.  Without limiting the foregoing, you will not be eligible to
participate in any vacation, group medical or life insurance, disability, profit
sharing or retirement benefits, or any other fringe benefits or benefit plans
offered by the Company to its employees, and the Company will not be responsible
for withholding or paying any income, payroll, Social Security, or other
federal, state, or local taxes, making any insurance contributions, including
for unemployment or disability, or obtaining worker’s compensation insurance on
your behalf.  You shall be responsible for, and shall indemnify the Company
against, all such taxes or contributions, including penalties and interest.  Any
persons employed or engaged by you in connection with the performance of the
Services shall be your employees or contractors and you shall be fully
responsible for them and indemnify the Company against any claims made by or on
behalf of any such employee or contractor.

5.

CONFIDENTIALITY AND BUSINESS OPPORTUNITIES.

(a)

You acknowledge that you will have access to the confidential and proprietary
information of the Company and its subsidiaries, including trade secrets,
technology, and information pertaining to business operations and strategies,
customers, pricing, marketing, finances, sourcing, personnel, or operations of
the Company, its affiliates or their respective suppliers or customers, as well
as information regarding the status of the bankruptcy of the Company and its
subsidiaries pursuant to the cases filed by the Company and its subsidiaries
under Chapter 11 of Title 11, §§ 101-1330 of the U.S. Code (such case filed by
the Company, the “Company Chapter 11 Case”) in the U.S. Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) and any potential business
combination targets that the Company may seek, in each case whether spoken,
written, printed, electronic, or in any other form or medium (collectively, the
“Confidential Information”).  Confidential Information also includes any
information disclosed by third parties, including any potential acquisition,
merger or other business combination target or partner of the Company or its
affiliates, to the extent that the Company or its affiliate has an obligation of
confidentiality in connection therewith.  Notwithstanding the foregoing,
Confidential Information shall not include information that: (i) is or becomes
generally available to the public other than through your breach of this
Agreement; (ii) is communicated to you by a third party (other than the Company
or its affiliates or their respective agents or representatives) that had no
confidentiality obligations with respect to such information; or (iii) is
developed by you independently and without reference to the Confidential
Information (as can be demonstrated by the records and files in your
possession).

(b)

You agree to treat all Confidential Information as strictly confidential, not to
disclose Confidential Information or permit it to be disclosed, in whole or
part, to any third party without the prior written consent of the Company in
each instance, and not to use any Confidential Information for any purpose
except as required in the performance of the Services.  You shall notify the
Company





2




--------------------------------------------------------------------------------

immediately in the event you become aware of any loss or disclosure of any
Confidential Information in violation of this Agreement.

(c)

Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency; provided that (i) the Company is given reasonable prior written notice,
(ii) you cooperate with any reasonable request of the Company or its affiliates
to seek to prevent or narrow such disclosure and (iii) if after compliance with
clauses (i) and (ii) such disclosure is still required, you only disclose such
portion of the Confidential Information that is expressly required to be
disclosed by such law, regulation or order, as it may be subsequently narrowed.

(d)

Upon termination of this Agreement for any reason, or at any other time upon the
Company’s written request, you shall, within seven (7) days after such
termination: (i) deliver to the Company all tangible documents and materials
(and any copies) containing, reflecting, incorporating, or based on the
Confidential Information; (ii) permanently erase all of the Confidential
Information from your computer systems; and (iii) certify in writing to the
Company that you have complied with the requirements of this clause.

(e)

Notwithstanding any other provision of this Agreement, during the term of this
Agreement and for a period of twelve (12) months thereafter, you may not usurp
or divert any business or corporate opportunity of the Company or its
subsidiaries or, other than in the performance of the Services during the term,
disclose the identity of any actual or potential merger, acquisition or other
business combination target or partner of the Company or its affiliates to
anyone.

6.

NOTICE OF IMMUNITY UNDER THE ECONOMIC ESPIONAGE ACT OF 1996, AS AMENDED BY THE
DEFEND TRADE SECRETS ACT OF 2016.  Notwithstanding any other provision of this
Agreement, you will not be held criminally or civilly liable under any federal
or state trade secret law for any disclosure of a trade secret that is made: (i)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.  If you file
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, you may disclose the Company’s trade secrets to your attorney and use the
trade secret information in the court proceeding if you file any document
containing the trade secret under seal and do not disclose the trade secret,
except pursuant to court order.

7.

WORKS FOR HIRE.  As used herein, “Intellectual Property” means any invention,
concept, design, work, plan, product, equipment, idea, improvement, patent,
patent application, copyright, copyright application, work of authorship, mask
work, any trademark, service mark, trade dress, brand name, business name or
logo (including, in each case, appurtenant goodwill), trade secret, Confidential
Information, method, internet domain name, internet domain name registration,
web site, web page, computer program, software (whether source code or object
code), system design, hardware, manual, manuscript, or other documentation, or
other thing, tangible or intangible, stored or saved in any medium now or
heretofore known, or any improvements thereof which is, was or will be:  (i)
made, developed or conceived, wholly or partially, solely by you or jointly with
others in the provision of the Services hereunder; or (ii) conceived, created or
developed by you, wholly or partially and/or alone or with others, using the
facilities, properties, equipment or other resources of the Company or its
affiliates.  The parties hereto expressly agree that any such Intellectual
Property shall be considered a work made for hire, and that all such
Intellectual Property belongs to and shall be the sole and exclusive property of
the Company (or its designee or successor or assign).  To the extent that any
such Intellectual Property is deemed not to be a work made for hire, you hereby
irrevocably grant, assign, transfer, and convey to the Company or its designee,
successors or assigns all rights, title, and interest in and to all Intellectual
Property, and in and to





3




--------------------------------------------------------------------------------

all income, royalties, damages, claims and payments now or hereafter due or
payable with respect thereto, and in and to all causes of action, either in law
or in equity for past, present, or future infringement of the Intellectual
Property, and in and to all rights corresponding to the foregoing throughout the
world.  If the Intellectual Property is one to which the provisions of 17 U.S.C.
§ 106A apply, you hereby waive and appoint the Company to assert on your behalf
your moral rights or any equivalent rights regarding the form or extent of any
alteration to the Intellectual Property (including removal or destruction) or
the making of any derivative works based on the Intellectual Property, including
photographs, drawings or other visual reproductions or the Intellectual
Property, in any medium, for the Company’s purposes.  You further agree that,
during and at any time after the term, you shall execute any and all further
documents necessary or advisable to effectuate such assignment solely to the
Company or its nominees, and shall cooperate in every lawful fashion to
effectuate such assignment.

8.

REPRESENTATIONS AND WARRANTIES.

(a)

You represent, warrant and covenant to the Company that: (i) you have the right
to enter into this Agreement and to perform fully all of your obligations in
this Agreement; (ii) your entering into this Agreement with the Company and your
performance of the Services do not and will not conflict with or result in any
breach or default under any other agreement to which you are subject; (iii) you
have the required skill, experience, and qualifications to perform the Services;
(iv) you shall perform the Services in a professional and workmanlike manner in
accordance with generally recognized industry standards for similar services and
you shall devote sufficient resources and your best efforts to ensure that the
Services are performed in a timely, professional and reliable manner; (v) you
shall perform the Services in compliance with all applicable federal, state,
local and foreign laws and regulations; and (vi) you shall not export, directly
or indirectly, any technical data acquired from the Company, or any products
utilizing any such data, to any country in violation of any applicable export
laws or regulations.

(b)

The Company hereby represents and warrants to you that: (i) it has the full
right, power, and authority to enter into this Agreement and to perform its
obligations hereunder, subject to any approvals required by the Bankruptcy
Court; and (ii) the execution of this Agreement by its representative whose
signature is set forth at the end hereof has been duly authorized by all
necessary corporate action.

9.

INDEMNIFICATION.

(a)

The Company shall defend, indemnify, and hold harmless you from and against all
losses, damages, liabilities, deficiencies, actions, judgments, interest,
awards, penalties, fines, costs, or expenses of whatever kind (including
reasonable attorneys’ fees and costs) (“Losses”) paid, suffered or incurred by
you to the extent caused by, arising out of or resulting from a breach or
violation of this Agreement by the Company.

(b)

You shall defend, indemnify, and hold harmless the Company and its affiliates
and their respective officers, directors, employees, agents, successors, and
assigns from and against all Losses paid, suffered or incurred by any of them to
the extent caused by, arising out of or resulting from: (i) negligent acts or
omissions, willful misconduct or malfeasance in the performance of the Services
hereunder, (ii) a breach or violation of this Agreement by you or (iii) any
national, federal, state, provincial, municipal or other governmental authority
challenging your classification as an independent contractor of the Company
rather than an employee or that all or any portion of the amounts paid to you by
the Company are subject to income taxes or any other employment-related taxes.

10.

OTHER BUSINESS ACTIVITIES.  You may be engaged or employed in any other
business, trade, profession, or other activity which does not place you in a
conflict of interest with the





4




--------------------------------------------------------------------------------

Company or otherwise violate the provisions of this Agreement, including any of
your obligations under Sections 5, 7 or 8(a).

11.

ASSIGNMENT.  You shall not assign any rights, or delegate or subcontract any
obligations, under this Agreement without the Company’s prior written consent.
 Any assignment in violation of the foregoing shall be deemed null and void ab
initio.  The Company may freely assign its rights and obligations under this
Agreement at any time.  Subject to the limits on assignment stated above, this
Agreement will inure to the benefit of, be binding on, and be enforceable
against each of the parties hereto and their respective successors and assigns.

12.

MISCELLANEOUS.

(a)

All notices, requests, consents, claims, demands, waivers, and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this Section).  A copy of all Notices to the Company
(which copy shall not constitute notice to the Company) shall be sent to
Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New
York, New York 10105, Attention:  Richard Anslow, Esq., Facsimile No.: (212)
370-7889, Telephone No.: (212) 370-1300.  All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
prepaid), facsimile or email (with affirmative confirmation of receipt), or
certified or registered mail (in each case, return receipt requested, postage
prepaid).  Except as otherwise provided in this Agreement, a Notice is effective
only if (i) the receiving party has received the Notice and (ii) the party
giving the Notice has complied with the requirements of this Section.

(b)

This Agreement constitutes the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings, agreements, representations, and
warranties, both written and oral, with respect to such subject matter.

(c)

Except as otherwise provided herein or by applicable law, this Agreement may not
be amended or changed in any respect, except by a written agreement executed by
both parties hereto.  No waiver will be effective unless it is expressly set
forth in a written instrument executed by the waiving party and any such waiver
will have no effect except in the specific instance in which it is given.  Any
delay or omission by a party (including any third party beneficiary) in
exercising its rights under this Agreement, or failure to insist upon strict
compliance with any term, covenant, or condition of this Agreement will not be
deemed a waiver of such term, covenant, condition or right, nor will any waiver
or relinquishment of any right or power under this Agreement at any time or
times be deemed a waiver or relinquishment of such right or power at any other
time or times.

(d)

This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia without giving effect to any
choice or conflict of law provision or rule.  Each party irrevocably submits to
the exclusive jurisdiction and venue of (i), during the period of the Company
Chapter 11 Case, the Bankruptcy Court, and (ii) after the entry of a final
decree by the Bankruptcy Court closing the Company Chapter 11 Case, the federal
and state courts located in Fairfax or Alexandria County, Commonwealth of
Virginia (or any appellate courts thereof) in any legal suit, action, or
proceeding arising out of or based upon this Agreement or the Services provided
hereunder, and hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding in which any such claim is made that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such courts or that the venue thereof may not be appropriate
or that this Agreement may not be enforced in or by such courts.  EACH PARTY
HEREBY KNOWINGLY,






5




--------------------------------------------------------------------------------

VOLUNTARILY AND INTENTIONALLY IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT.

(e)

If any term or provision of this Agreement is invalid, illegal, or unenforceable
in any jurisdiction, such invalidity, illegality, or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.  In lieu of any
such invalid, illegal or unenforceable provision, the parties hereto intend that
there shall be added as part of this Agreement a provision as similar in terms
to such invalid, illegal or unenforceable provision as may be possible and be
valid, legal and enforceable.

(f)

You acknowledge and agree that irreparable injury may result to the Company or
its affiliates if you breach any of the terms of this Agreement, including
Sections 5 and 7 hereof, and that the Company and its affiliates may have no
adequate remedy at law.  You accordingly agrees that in the event of any actual
or threatened breach or non-performance by you of this Agreement, including
Sections 5 and 7 hereof, the Company and its affiliates will be entitled to
injunctive and other equitable relief from any court of competent jurisdiction,
without the necessity of showing actual monetary damages or the posting of a
bond or other security.  All remedies provided for in this Agreement are
cumulative of all other remedies existing at law or in equity, and nothing
contained herein shall be construed as prohibiting the Company or its affiliates
from pursuing any other remedies available to it for any breach or threatened
breach by you, including the recovery of damages.  The non-prevailing party to
any litigation, action or other legal proceeding that is determined under this
Agreement will pay its own expenses and the reasonable documented out-of-pocket
expenses, including reasonable attorneys’ fees and costs, reasonably incurred by
the prevailing party.

(g)

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.  The
use in this Agreement of a masculine, feminine or neither pronoun shall be
deemed to include a reference to the others.  In this Agreement, the singular
includes the plural and the plural the singular.  In this Agreement: (i) the
words “include,” “includes” and “including” when used herein shall be deemed in
each case to be followed by the words “without limitation”; and (ii) the words
“herein,” “hereto,” and “hereby” and other words of similar import shall be
deemed in each case to refer to this Agreement as a whole and not to any
particular Section or other subdivision of this Agreement.

(h)

The parties hereto agree that each party has participated in the drafting and
preparation of this Agreement, and, accordingly, in any construction or
interpretation of this Agreement, the same shall not be construed against any
party by reason of the source of drafting.

(i)

This Agreement may be executed in multiple counterparts and by facsimile
signature (including via pdf or other electronic document transmission), each of
which shall be deemed an original and all of which together shall constitute one
instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]





6




--------------------------------------------------------------------------------







If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.

Very truly yours,

SECURE POINT TECHNOLOGIES, INC.




By: s/s Robert Liscouski
Name:  Robert Liscouski
Title:  President




Accepted and agreed effective as of the date first set forth above.




s/s Chris Roberts


Christopher Roberts





[Signature Page to Services Agreement]


